Landon, P. J.
The jury in a doubtful case, and upon conflicting evidence, found a verdict for ten dollars for the plaintiff. The plaintiff appeals.
As the case was decided in his favor, he can only allege error with respect to the rulings of the court affecting the question of damages, or, that the jury awarded him less damages than he proved.
The court submitted the question of damages to the jury, and we do not discover that any error was committed, or that any exception was taken to the rulings in that respect. There were some exceptions taken to the rulings of the court upon the plaintiff’s right to recover at all. As the plaintiff did recover, these exceptions do not need examination, unless they affected the amount of the recovery, and we cannot perceive that they did.
The plaintiff only claimed compensation damages. We assume from the verdict that he was peremptorily directed by the defendant’s conductor to get off the train at Ooxsackie, notwithstanding the fact that he had paid his fare from Poughkeepsie to Albany and that he did get off, and then bought a ticket from Ooxsackie to Albany and rode there on the next train. The items of his damages were; First, the amount of the fare from Ooxsackie to Albany, about fifty cents; second, the loss of two or three hours time, value not proven; and third, the money equivalent for the indignity put upon him and and for the injury to his feelings. The last item may have been worthy of substantial compensation, or it may not have been. The case as presented induces the conviction that the jury did not err on the side of an under estimate.
*414■ No case was made entitling the plaintiff to recover a penalty under the statute.
The defendant did not over-charge the plaintiff for any one fare.
The judgment should be affirmed with costs.
Nish and Parker, JJ., concur.